Appeal from order, Supreme Court, New York County (Brenda Soloff, J.), entered on or about May 23, 2006, which denied defendant’s motion for resentencing pursuant to the Drug Law Reform Act, held in abeyance pending receipt of a supplemental appellant’s brief, the motion by assigned counsel to be relieved denied without prejudice to renewal, and assigned counsel directed to serve a supplemental brief within 60 days of this Court’s order.
Counsel submitted a brief pursuant to People v Saunders (52 AD2d 833 [1976]), which concedes that defendant is ineligible for resentencing because his resentencing motion was received on October 31, 2005, which was less than three years from his alleged parole eligibility date of October 27, 2008. However, there are potentially nonfrivolous issues concerning the time at which defendant’s motion for resentencing should be deemed made (see CPLR 2211; see also Houston v Lack, 487 US 266 [1988]; compare Matter of Grant v Senkowski, 95 NY2d 605, 607 [2001]), as well as regarding the effect of merit time reductions on his potential release date for the purpose of calculating his *406eligibility to apply for resentencing. Accordingly, counsel is directed to investigate these issues and file a supplemental brief addressing whether the denial of the motion presents any nonfrivolous issues that should be considered on appeal. Concur—Lippman, P.J., Gonzalez, Moskowitz and Acosta, JJ.